DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Applicant’s election without traverse of Group III, claims 30-37, and species G1, A2, and B3 in the reply filed on 12/21/2021 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
No claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 30-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the amphiphilic polymer subunit molecules have end-functionalizations and self-assemble into micelles within the electrically conductive liquid solvent prior to cross-linking” in lines 6-8, which is a method step in an apparatus claim.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)). 
Claim 1 recites “the end-functionalizations form a corona for each micelle prior to cross-linking” in lines 9-10, which is a method step in an apparatus claim.  A single claim which In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claims 30-37 are rejected by virtue of their dependence from claim 1.
Claim 34 recites “wherein the electronic device is in wireless communication with an external device such that the collected data on at least one of motion or muscle strain is sent to the external device” in lines 1-3, but it is not clear if the external device is part of the claimed invention.  The preamble of claim 34 recites “The electronic device of claim…” which suggests that the external device is not part of the claim device.  If the external device is not part of the claimed device, the recitation “wherein the electronic device is in wireless communication with an external device such that the collected data on at least one of motion or muscle strain is sent to the external device” are mere method steps in an apparatus claim.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).  If the external device is part of the claimed invention, claim 34 should make it clear and the preamble should reflect more than just the electronic device as part of the claimed device.
Claims 35-36 is rejected by virtue of their dependence from claim 34.
Claims 35-36 depend from claim 34.  Claim 35 recites “wherein the external device is at least one of a computer, a tablet, or a phone” in lines 1-2 and claim 36 recites “wherein the external device includes an application configured to analyze the collected data” in lines 1-2.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over the article “Triblock Copolymer Self-Assembly in Ionic Liquids: Effect of PEO Block Length on the Self-Assembly of PEO−PPO−PEO in Ethylammonium Nitrate” (Lopez-Barron)(previously cited) in view of the article “Cross-Linked Block Copolymer/Ionic Liquid Self-Assembled Blends for Polymer Gel Electrolytes with High Ionic Conductivity and Mechanical Strength” (Miranda)(previously cited).
Lopez-Barron discloses a plurality of the amphiphilic polymer subunit molecules having end-functionalizations in an electrically conductive liquid solvent, the amphiphilic polymer subunit molecules form micelles, the end-functionalizations of the amphiphilic polymer subunit molecules in the micelles form micellar coronas, and the micelles being a hierarchical gel-like material (abstract and pages 7484-7486 and 7493) while Miranda discloses the cross-linking of such material to improve mechanical strength (abstract and pages 9313-9314, 9317, and 9321 of 
With respect to claim 1, the combination teaches or suggests an electrically conductive iono-elastomer material comprising: 
an electrically conductive liquid solvent (the protic ionic liquid of Lopez-Barron), and 
cross-linked amphiphilic polymer subunit molecules arranged in micelles (the pluronic block copolymers arranged in the micelles of Lopez-Barron that are crosslinked suggested by Miranda), 
the micelles arranged to form a hierarchical gel-like material within the electrically conductive liquid solvent (the sol-gel rheological transition of Lopez-Barron), wherein: 
the amphiphilic polymer subunit molecules have end-functionalizations and self-assemble into micelles within the electrically conductive liquid solvent prior to cross-linking (the micelles are formed before the crosslinking), 
the end-functionalizations form a corona for each micelle prior to cross-linking (the coronas are formed before the crosslinking), and 
the cross-linking occurs between the corona for each micelle and at least one of the end-functionalizations of at least one of another corona or end-functionalizations of free amphiphilic polymer subunit molecules in the electrically conductive liquid solvent (the crosslinking of Miranda).

s 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0025669 (Sun)(cited by Applicant), in view of Lopez-Barron, and further in view of Miranda.
Sun teaches a strain sensor for use as an ionic skin sensor using an electrode (paragraphs 0073, 0076, and 0158-0160 of Sun).  Sun further teaches that the elastomeric electrolyte 110 can include any other polymer type in an ionic liquid and other types of ionic liquids may be used (paragraphs 0077-0079 and 0106 of Sun). Lopez-Barron discloses a plurality of the amphiphilic polymer subunit molecules having end-functionalizations in an electrically conductive liquid solvent, the amphiphilic polymer subunit molecules form micelles, the end-functionalizations of the amphiphilic polymer subunit molecules in the micelles form micellar coronas, and the micelles being a hierarchical gel-like material (abstract and pages 7484-7486 and 7493).  Miranda also teaches that such materials are used in similar areas, such as separators in capacitors (page 9313 of Miranda).  It would have been obvious before the effective filing date of the claimed invention to use the material of Lopez-Barron as the electrode of Sun since Sun teaches other materials may be used in the electrode and Lopez-Barron teaches such materials.  
Miranda discloses the cross-linking of such material to improve mechanical strength (abstract and pages 9313-9314, 9317, and 9321 of Miranda).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to cross link the material of Lopez-Barron so as to improve mechanical strength.
With respect to claim 30, the combination teaches or suggests an electronic device configured to sense motion and stress of muscles, the electronic device comprising: 

at least one of: an encapsulant layer for covering the iono-elastomer material (the VHB4905 elastomer of Sun; FIG. 8C of Sun), or a layer of adhesive configured to attach the electronic device to skin (the adhesive on the VHB 4095 elastomer; paragraph 0159 of Sun), 
wherein the electronic device is configured to be placed on at least one muscle to collect data on at least one of motion or muscle strain on the at least one muscle (FIGS. 8D-8F and paragraph 0159 of Sun).
With respect to claim 31, the combination teaches or suggests that the device includes the encapsulant layer (the VHB4905 elastomer of Sun; FIG. 8C of Sun) and the layer of adhesive skin (the adhesive on the VHB 4095 elastomer; paragraph 0159 of Sun), and the electrically conductive iono-elastomer material (the placement of the electrodes in FIG. 8C of Sun) comprises a layer between the encapsulant layer and the layer of adhesive.
With respect to claim 32, the combination teaches or suggests that the electronic device is transparent (page 7486 of Lopez-Barron; paragraphs 0076-0079 and 0158-0159 of Sun).

Claims 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over Sun, in view of Lopez-Barron, and further in view of Miranda, and further in view of U.S. Patent Application Publication No. 2016/0287177 (Huppert).
The combination teaches connections to the electrodes on the attached sensor (paragraph 0157-0160; FIGS. 8A-8C of Sun).  Huppert teaches the use of a wireless communication 
With respect to claim 33, the combination teaches or suggest that the electronically conductive iono-elastomer material is embedded with a wireless system (the wireless communication component of Huppert).
With respect to claim 34, the combination teaches or suggests that the electronic device is in wireless communication (the wireless communication component of Huppert) with an external device (the phone, tablet, or computer of Huppert) such that the collected data on at least one of motion or muscle strain is sent to the external device.
With respect to claim 35, the combination teaches or suggests that the external device is at least one of a computer, a tablet, or a phone (the phone, tablet, or computer of Huppert).
With respect to claim 36, the combination teaches or suggests that the external device includes an application configured to analyze the collected data (the application on the phone, tablet, or computer of Huppert).
With respect to claim 37, Huppert teaches a battery embedded in the sensor so as to power the components such as the wireless communication component (paragraph 0057, 0082-0083, and 0095 of Huppert). It would have been obvious before the effective filing date of the claimed invention to use the battery on the sensor since it would power the components such as the wireless communication component.  Thus, the combination teaches or suggests that the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW KREMER/Primary Examiner, Art Unit 3791